Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-180057, 333-193001, and 333-193003) and FormS-3 (No. 333-130634) of Smith & Wesson Holding Corporation and its subsidiaries of our report dated June19, 2014 relating to the consolidated financial statements and financial statement schedule which appears in this Annual Report on Form 10-K. /s/ BDO USA, LLP Boston, Massachusetts June14, 2016
